
	

115 HR 3705 : Veterans Fair Debt Notice Act of 2017
U.S. House of Representatives
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 3705
		IN THE SENATE OF THE UNITED STATES
		November 9, 2017Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To direct the Secretary of Veterans Affairs to require the use of certified mail and plain language
			 in certain debt collection activities.
	
	
 1.Short titleThis Act may be cited as the Veterans Fair Debt Notice Act of 2017. 2.Department of Veterans Affairs notice relating to debt collection activities (a)Debt notification lettersThe Secretary of Veterans Affairs shall collaborate with veterans service organizations to write a standard letter to be provided to individuals who the Secretary determines owe debts to the Department of Veterans Affairs. Such letter shall be written in plain language and shall include a notice of the debt and a clear explanation of—
 (1)why the individual owes money to the Department of Veterans Affairs; and (2)the options available to the individual.
 (b)Delivery of lettersThe Secretary shall develop a method by which individuals may elect to receive debt notification letters by electronic means and shall ensure, to the extent practicable, that the letter developed under subsection (a) is delivered to intended recipients who have made such an election by both standard mail and by electronic means and to intended recipients who have not made such an election only by standard mail.
			(c)Notice to Congress
 (1)Notice of completionUpon completion of the letter required under subsection (a), the Secretary shall submit to Congress notice of the completion of the letter.
 (2)Progress reportsIf the Secretary has not submitted the notice required by paragraph (1) by the date that is 90 days after the date of the enactment of this Act, the Secretary shall—
 (A)submit to Congress a report describing the progress of the Secretary toward implementing subsection (a) and an explanation for why the letter has not been completed; and
 (B)every 30 days thereafter until the submittal of the notice required by paragraph (1), submit to Congress an update to the report under subparagraph (A) that includes an additional explanation for the failure to complete the letter.
					(d)Study; report
 (1)StudyThe Secretary of Veterans Affairs shall conduct a study on the process by which the Department of Veterans Affairs notifies veterans of debt collection efforts. Such study shall include—
 (A)an analysis of the scope of the problem of veterans not receiving debt collection notices; (B)a description of any non-legislative actions the Secretary could take to reduce the number of incorrect or unknown addresses of veterans in the databases of the Department and a timeline for adopting such actions; and
 (C)an estimate of the costs associated with sending debt collection notices by certified mail. (2)ReportNot later than 12 months after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the study conducted under paragraph (1).
				
	Passed the House of Representatives November 8, 2017.Karen L. Haas,Clerk
